Title: From John Adams to John Marshall, 20 June 1800
From: Adams, John
To: Marshall, John



Sir
June 20 1800

The inclosed letter from John Lasher resigning his office of surveyor & inspector of the customs for the port of N York I receiv’d last night. I believe you have blank commissions in your office one of which I pray you to fill up with the name of Wm S Smith of N.Y. or if you have not a blank, you will please to make out a commission for him & send it to me for signature. for it is my judgment that he ought to be appointed to succeed Mr Lasher in preference to any other candidate.
With great regard I am Sir your most obed & hum sert.
